  Case 19-14296        Doc 66     Filed 06/10/20 Entered 06/10/20 16:44:37             Desc Main
                                    Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

IN RE:
                                                    CHAPTER 13
         JENNIFER MAGNY,                            CASE NO. 19-14296 FJB

         DEBTOR.

                  RESPONSE TO CHAPTER 13 TRUSTEE’S OBJECTION
                 TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Jennifer Magny (the “Debtor”) responds to the Chapter 13 Trustee’s Objection to the
Confirmation of the Debtor’s Chapter 13 Plan (the “Objection”) as follows:

         1.     The Debtor admits the allegations in Paragraph 1 of the Objection.
         2.     The Debtor admits the allegations in Paragraph 2 of the Objection.
         3.     The Debtor admits the allegations in Paragraph 3 of the Objection.
         4.     The Debtor denies the allegations in Paragraph 4 of the Objection.
         5.     The Debtor admits the allegations in Paragraph 5 of the Objection and the Debtor
will amend Schedules A and C.
         6.     The Debtor denies the allegations in Paragraph 6 of the Objection as they were
not creditors of the Debtor. The Debtor was allowed access to her mother’s credit cards and
Citicard and Discover were filed as creditors but filed no claim. Nordstrom was a single charge
under $100.
         7.     The Debtor claimed a gross income in both schedule I and Form 122 of $4,000 a
month and in fact had a less gross income. As reflected in her bank statements, she had gross
income of $379.09 for December 10-17, 2019, $4,860.87 from December 10 to November 10,
$2,688.13 from November 9 to October 9, and $3,671.22 from September 8 to October 9, 2019.
         8.     The Debtor denies the allegations in paragraph 8 of the Objection.
         9.     The Debtor will file an amended plan. On one hand, the Debtor had an
unprecedented increase in income in the first three months of 2020 which is unfortunately over.
On the other hand, her income going forward is likely to be less than pre-petition due to COVID-
19 as the Debtor is in a person to person business; she sells disability insurance, life insurance
and works as a real estate broker. Accordingly, the Debtor will seek to determine how much of
  Case 19-14296      Doc 66     Filed 06/10/20 Entered 06/10/20 16:44:37          Desc Main
                                  Document     Page 2 of 3



the short term burst of income can be paid to creditors while allowing her to make payments
under her chapter 13 Plan.


       WHEREFORE, Jennifer Magny respectfully requests that this Court:
       a.     deny the Objection to Confirmation of Plan; and
       b.     for such other relief as this Court deems just and proper.
                                            Jennifer Magny,
                                            By her counsel,

Dated: June 10, 2020                        /s/ Herbert Weinberg____________
                                            Herbert Weinberg, BBO # 550415
                                            Rosenberg & Weinberg
                                            805 Turnpike Street
                                            North Andover, MA 01845
                                            (978) 683-2479
                                            hweinberg@jrhwlaw.com
  Case 19-14296        Doc 66     Filed 06/10/20 Entered 06/10/20 16:44:37          Desc Main
                                    Document     Page 3 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

IN RE:
                                                    CHAPTER 13
         JENNIFER MAGNY,                            CASE NO. 19-14296 FJB

         DEBTOR.

                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the Response to Objection to Confirmation of Chapter 13
Plan was this day sent, by mailing, first class mail, postage prepaid, or through the Court’s ECF
systems to the following:


Jennifer Magny                                      John Fitzgerald
20 Mercier Avenue                                   Office of the US Trustee
Dorchester, MA 02124                                J.W. McCormack Post Office & Courthouse
                                                    5 Post Office Sq., 10th Fl, Suite 1000
                                                    Boston, MA 02109

Carolyn Bankowski-13-12                             Joshua A. Burnett
Chapter 13-12 Trustee Boston                        Braucher & Amann, PLLC
P. O. Box 8250                                      764 Chestnut Street
Boston, MA 02114                                    Manchester, NH 03104

Philip S. Levoff
1172 Beacon Street
Suite 202
Newton, MA 02461

         Signed under the penalties of perjury this 10th day of June, 2020.


                                               /s/ Herbert Weinberg____________
                                               Herbert Weinberg (BBO #550415)
                                               Rosenberg & Weinberg
                                               805 Turnpike Street
                                               North Andover, MA 01845
                                               (978) 683-24769
                                               hweinberg@jrhwlaw.com
